DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The amended claims contain the new subject matters, e.g. “a first receptacle wall”, “a second receptacle wall”, “a first annular body radial play”, “a second annular body radial play”, “a first receptacle radial play”, “a second receptacle radial play”, “first respective section” and “second respective section”, which are not clearly described in the specification [Specially, independent claims 1, 14 and 15].


4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, the claims all appear to be too unclear to understand.  The claimed language is too convoluted and uses language structure which is difficult to understand.  It should be noted that the specification is similarly hard to understand.
Claim 1 recites the limitation of “a first receptacle wall” [line 16] and “a second receptacle wall” [line 18] renders the claim indefinite; since there is insufficient double recitation for this limitation in the claim.
Claim 14 recites the limitation of “a first receptacle wall” [line 17] and “a second receptacle wall” [line 19] renders the claim indefinite; since there is insufficient double recitation for this limitation in the claim.
Claim 15 recites the limitation of “a first receptacle wall” [line 18] and “a second receptacle wall” [line 20] renders the claim indefinite; since there is insufficient double recitation for this limitation in the claim.
The Applicants are required to clarify or to revise the claimed features.



Claim Rejections - 35 USC § 102/103
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

9.	Claims 1-3 and 5-14 are rejected under 35 USC 103 as obvious over EP 3018340 A1 [hereinafter ‘340 invention], alternatively, in view of DE 10 2009002742 [hereinafter ‘742 invention].  
	Regarding claim 1, notes Figure 7, ‘340 invention teaches an arrangement [fuel electro-injector (1)] comprising: a chamber [chamber is formed by a shoulder (71), guide hole (46) and axial shoulder (73)] that is at least partly defined by: a first receptacle [upper opening] and a second receptacle [lower opening] different from the first receptacle opens out to the chamber on a second end-face side of the second receptacle, opposite the first end-face side [Figure 7 clearly illustrates the first end-face side and the second end-face side], an annular body (70) that is arranged in the chamber [see Figure 7], the rod-shaped element (60), arranged in the first receptacle and the second receptacle through a respective section with a receptacle radial play [para. 0076-0077], the rod-shaped element (60) passing through the chamber [see Figure 7] and wherein the annular body radial play is less than the receptacle radial play, wherein the arrangement has a first media side [high pressure side] and a second media side [low pressure side] that are connected to the chamber via the first receptacle and second receptacle, respectively, and wherein the annular body (70) is configured to be pressed into contact against an end-face side of the chamber [Figure 7 and para. 0079-0081].
	It is apparent that the arrangement has a first media side and a second media side that are connected to the chamber via the first receptacle and second receptacle, respectively.  However, insofar as this not explicitly stated, claim 1 is alternative rejected under 35 USCE 103, as follows; it would have been considered to be obvious choice of mechanical engineering design because one skilled in this art is familiar to have known that the high pressure side is equivalent to first media side and low pressure side is equivalent to second media side which would normally has the laboratory test facilities.  To optimize or select the suitable terminology such as first media side (high pressure) and second media side (low pressure) would be within the ability of ordinary skilled in this art.
	Alternatively, ‘742 invention clearly teaches the arrangement has a first media side (27) and a second media side (39) that are connected to the chamber (23) via the first receptacle (30) and second receptacle (41), respectively.
Since the prior art references are both from the same field of endeavor. The purpose disclosed by ‘742 invention would have been recognized in the pertinent art of ‘340 invention.  
It would have been obvious at the time the invention was made to a person having ordinary in the art to have provided a first media side and a second media side that are connected to the chamber via the first receptacle and second receptacle as taught by ‘742 invention to modify ‘340 invention system for the purpose of improving the scope of present arrangement in order to control the fuel pressure between the media sides of the arrangement.
Regarding claim 2, as discussed in claim 1, the modified ‘340 invention further teaches the annular body (70), acted on by the pressure, is configured to be pressed against at least one of the first end-face side (71) or second end face side (16) [para. 0080 discloses the high pressure of the fuel that flows in the passageway 16 exerts an axial force that initially discharges on the busing 61, then from the latter to the half-ring 70 and finally from there to the shoulder 71] and supported thereon in a floating manner a floating manner [when the high pressure is applied to the passageway (16) which would have been well-known the rod-shaped element (60) is to be pushed until the axial force affects to the half-ring (70)].
Regarding claim 3, see discussion in claims 1 and 2.
Regarding claim 5, see Figure 7.
Regarding claim 6, as discussed in claims 1-3, Figure 7 further comprising a spring (31) would be a spring-elastic element [Figure 7] arrange in the chamber.
Regarding claim 7, note Figure 7 which further illustrate the chamber defines a through opening for the rod-shape element configured to permit receptacle radial play, through a longitudinally central section.
Regarding claim 8, notes Figure 2, the annular body (70) would have been considered to be arranged with a sealing member.
Regarding claims 9-13, see above discussions; Figure 7 and para. 0076-0081.
Regarding claim 14, as discussed in claim 1, which teaching a fuel injector configured to deliver fuel into the internal combustion engine.

10.	Claims 4 and 15 are rejected under 35 USC 103 as obvious over ‘340 invention in view of ‘742 invention, and further in view of Sun et al (US 2015/0337786 A1).
Regarding claim 4, as discussed in claim 1, the modified ‘340 invention disclosed claimed invention with the exception of being unclear with respect to a line path that is guided to the chamber, via which the chamber is connected to a third media side of the arrangement, wherein the line path is radially guide to the chamber.
Sun invention teaches a plurality of ports (134, 136 and 137) which would have been considered the first media side, the second media side and the third media side [Figure 2] which connect to the chamber [Figure 3].
Since the prior art references are both from the same field of endeavor. The purpose disclosed by Sun invention would have been recognized in the pertinent art of the modified ‘340 invention.  
It would have been obvious at the time the invention was made to a person having ordinary in the art to have provided a third media side that are connected to the chamber, wherein the line is radially guided to the chamber (112) as taught by Sun invention provide the modified ‘340 invention a line path that is guided to the chamber, via which the chamber is connected to a third media side of the arrangement, wherein the line path is radially guided to the chamber.
Regarding claim 15, see discussion in claim 4.

Examiner’s Note: The Examiner has cited particular paragraphs or columns and line numbers in the reference applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-Q7.2015] VI. PRIOR ART MUST BE CONSIDERED IN (IS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirely, i.e., as a whole, including portions that would lead away from the claimed invention.  W.L Gore & Associates, Inc, v. Garlock, Inc., 721 F.2d 1540, 220 USPG303 (Fed Cir. 1983), cert, denied. 469 U.S, 851 (1984).  See also MPEP §2123.

Response to Arguments
8.	Applicant's amendment filed on September 27, 2022 have been fully considered but it is not persuasive.  The Applicant have amended the claims; however, the modified limitations are considered as new subject matters and not clearly described in the specification and Drawings.
	Therefore, Claims 1-15 continue to be rejected as set forth above.


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571)272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.H.H./
October 20, 2022






/Johnny H. Hoang/
Examiner, Art Unit 3747

/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        October 21, 2022